Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 1 of 19 PageID 1931




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

 JACOB AARON LEVEILLE,

       Plaintiff/Counterclaim Defendant,

 v.                                             Case No. 3:19-cv-908-BJD-MCR
 RYAN EDWARD UPCHURCH,
 PKA UPCHURCH,

       Defendant/Counterclaim Plaintiff.
 _______________________________________/

                                    ORDER

       THIS CAUSE is before the Court on Plaintiff Jacob Aaron Leveille’s

 Motion for Reconsideration and For Leave to file Renewed Motion to Compel

 Responses to Request for Production (“Motion for Reconsideration”) (Doc. 74),

 Defendant’s response in opposition thereto (“Opposition”) (Doc. 76), Plaintiff’s

 [Second] Motion to Compel Discovery (“Second Motion”) (Doc. 51), and

 Defendant’s response in opposition thereto (“Response”) (Doc. 54). Upon

 consideration of the parties’ submissions and for the reasons stated herein,

 the Motion for Reconsideration is due to be GRANTED in part and

 DENIED in part, and Plaintiff’s Second Motion shall be DENIED. Further,

 this Court’s rulings in its Order dated March 5, 2021(“Order”) (Doc. 73) are

 hereby withdrawn in part and replaced to the extent stated herein.
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 2 of 19 PageID 1932




       I.        Background 1

           This litigation was initiated on or about August 5, 2019. It involves a

 dispute that began in late 2018 between two individuals in the artistic world.

 The painting artist, Plaintiff Jacob Aaron Leveille, and the musician,

 Defendant Ryan Edward Upchurch, disagree over the ownership, possession

 and controlling rights to various paintings that Plaintiff claims are his works

 of art.

           What began as two separate lawsuits, the Court subsequently

 determined should be consolidated. (See Court Order (Doc. 45), dated Sept.

 20, 2020, discussing Case No. 3:19-cv-908-BJD-MCR (“Leveille I”) and Case

 No. 3:20-cv-861-BJD-JBT (“Leveille II”); see also “Consolidated Complaint”

 (Doc. 49).) As such, the Consolidated Complaint, contains counts for the

 Intentional Violation of a Visual Artist’s Right of Integrity, Conversion,

 Trespass to Chattels, and Copyright Infringement. (Id.) Defendant has

 denied the allegations of each count in the Consolidated Complaint, alleged

 numerous affirmative defenses, and counter-sued Plaintiff for Defamation.

 (See “Consolidated Answer” (Doc. 50).)

           Pursuant to Rule 37(a) of the Federal Rules of Civil Procedure and

 Local Rule 3.01, Plaintiff moved the Court for an order compelling Defendant



       1 The parties are familiar with the facts in this case; therefore, they are not
 restated here in length.
                                           2
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 3 of 19 PageID 1933




 to provide proper answers and better responses to Plaintiff’s [First] Motion to

 Compel (“First Motion”) (Doc. 37), filed August 20, 2020. Defendant filed his

 response in opposition to the First Motion on September 3, 2020.

 (“Response”) (Doc. 40). Plaintiff sought and was granted leave to file his

 Reply (Doc. 47) to Defendant’s Response. Regarding Plaintiff’s First Motion,

 the parties disagreed over the substance of Defendant’s responses and

 objections to Plaintiff’s Interrogatories Nos. 2 and 8, and to Plaintiff’s

 Requests for Production Nos. 1, 2, 7, 10, 11, 12, 23, 26 and 27. The Requests

 for Production and the Court’s rulings related thereto form the basis for

 Plaintiff’s Motion for Reconsideration, which is discussed in greater detail

 below.

       After consolidating the two cases, the Amended Case Management and

 Scheduling Order (“Amended Scheduling Order”) (Doc. 48) was entered on

 October 5, 2020. The Amended Scheduling Order reset the discovery

 deadline to November 9, 2020.

       On October 8, 2020, Plaintiff propounded his Consolidated Request for

 Production of Documents on Defendant. (See Doc. 51-1.) Defendant timely

 served his responses and objections thereto on November 9, 2020. (See Doc.

 51-2.) Plaintiff’ brought the Second Motion on November 13, 2020. In it, the

 Court is requested to compel Defendant to provide better responses and the

 production of additional documents to Plaintiff’s Consolidated Request for
                                         3
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 4 of 19 PageID 1934




 Production Nos. 14-16. Defendant filed his opposition (“Defendant’s Second

 Response”) (Doc. 54) on November 27, 2020, essentially asserting the Second

 Motion is untimely and irrelevant to the claims under Leveille II, and

 therefore should be denied. (Doc. 54 at 1-7.) Arguing in the alternative,

 Defendant reiterates and seeks to preserve his original objections that the

 requests are overbroad, unduly burdensome and exceed the scope “that would

 be available pursuant to a well-pled claim for punitive damages.” (Id. at 8.)

 The Court’s consideration of Plaintiff’s Second Motion is discussed below in

 more detail.

          In addition to other routine motion practice, Defendant has filed a

 Motion for Summary Judgment (“MFSJ”) (Doc. 58) as to all counts in the

 Consolidated Complaint. Plaintiff responded with a lengthy opposition (Doc.

 68). Defendant sought and obtained leave to file a Reply Brief in support of

 the MFSJ. Defendant’s Reply, dated January 29, 2021, is found under docket

 entry 72.

          The procedural history and present posture of this case has been

 reviewed and considered by the undersigned.

    II.      Standard for Reconsideration of a Non-final Order

          Although the Federal Rules of Civil Procedure make no mention of a

 motion for reconsideration, such a motion finds support in federal practice,

 and in some circumstances performs a valuable function. See Above the Belt,
                                          4
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 5 of 19 PageID 1935




 Inc. v. Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va 1983). “District

 courts have inherent authority to reconsider their prior non-final orders.” Bell

 v. Ace Ins. Co. of the Midwest, Case No. 2:20-cv-309-JLB-NPM, 2020 WL

 7396934, at *1 (M.D. Fla. Dec. 17, 2020) (citing DeBose v. Univ. of S. Fla. Bd.

 of Trs., Case No. 8:15-cv-2787-EAK-AEP, 2018 WL 8919876, at *2 (M.D. Fla.

 Mar. 23, 2018)). The Eleventh Circuit has stated that when a party requests

 reconsideration of a non-final order, the reviewing court shall apply the same

 standard that governs its reconsideration of a final order. Region 8 Forest

 Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 (11th Cir.

 1993). That standard is found by harmonizing Rule 59(e) and Rule 60(b) of

 the Federal Rules of Civil Procedure, leaving a decision whether to reconsider

 to the sound discretion of the trial court. Id. The Court’s decision will not be

 overturned on appeal absent an abuse of discretion. See id.

       Reconsideration of a Court’s previous order is an extraordinary remedy

 to be used sparingly. Taylor Woodrow Constr. Corp. v. Sarasota/Manatee

 Airport Auth., 814 F. Supp. 1072, 1072-73 (M.D. Fla. 1993). This Court has

 recognized three grounds for granting reconsideration: 1) an intervening

 change in controlling law; 2) the availability of new evidence; and 3) the need

 to correct clear error or manifest injustice. Reyher v. Equitable Life

 Assurance Soc’y of the U.S., 900 F. Supp. 428, 430 (M.D. Fla. 1995); Sussman

 v. Salem, Saxon & Nielsen, 153 F.R.D. 689, 694 (M.D. Fla. 1994).
                                        5
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 6 of 19 PageID 1936




       III.   Discussion of Reconsideration

       In this instance, the Court previously declined to consider part of

 Plaintiff’s First Motion on the merits, due to Plaintiff’s failure to comply with

 the version of Local Rule 3.04(a) that was in effect at the time the First

 Motion and the Opposition thereto were filed. (See Doc. 73 at 6-7.) The

 Court reasoned because the First Motion had been fully briefed and filed

 before the new Local Rules took effect, it would refer to and apply the former

 rules when ruling on the First Motion. (Id. at 6, n.3.) Here, Plaintiff’s

 counsel alleges the Order denying Plaintiff’s First Motion in part, based on a

 procedural defect was clear error and “cannot form the basis for the denial of

 [P]laintiff’s motion.” (Doc. 74 at 4.) In opposing Plaintiff’s Motion for

 Reconsideration, Defendant primarily argues reconsideration should be

 denied because (1) Plaintiff’s basis for the request does not neatly fit within

 the confines of the grounds established to justify such action, and (2) Plaintiff

 blatantly disregards this Court’s longstanding rule that the parties must

 meet and confer with each other, attempting to resolve disputes before filing

 a motion with the Court. 2 (Doc. 76 at 2.) Defendant also points out the


 2 The Court notes one of Plaintiff’s earlier motions, the Motion for Admission Pro
 Hac Vice (“Motion”) (Doc. 24) was denied for failure to comply with the Local Rules,
 including failure to meet and confer with opposing counsel before bringing the
 Motion. The Court’s Order (Doc. 25) denied the Motion without prejudice and
 stated counsel “may also want to pay particular attention to Local Rule 3.01(g),
 which requires a moving party to confer with opposing counsel prior to filing most
 motions and to advise the Court whether counsel agree on resolution of the motion.”
                                             6
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 7 of 19 PageID 1937




 obvious, namely that courts have great discretion and deference in the

 interpretation and application of their own local rules. (Id.)

       Although the Motion for Reconsideration does not fall easily within one

 of the established three grounds justifying reconsideration, the Court will

 reconsider its prior Order (Doc. 73), using its discretion to do so. See Bell v.

 Ace Ins. Co. of the Midwest, 2020 WL 7396934, at *1; Evergreen Media

 Holdings, LLC v. Paul Rock Produced, LLC, Case No. 2:14-cv-499-FtM-

 29MRM, 2015 WL 13730160, at *1 (M.D. Fla. Dec. 11, 2015). Upon review of

 the deadlines established in the governance of this case, the extensive motion

 practice, and the interim change in procedural rules after the First Motion

 was filed and before the Court issued its rulings thereon, the Court is

 satisfied it should consider the merits of the disputed requests for production

 in Plaintiff’s First Motion in order to avoid a potential, manifest injustice. In

 this instance, the Court’s denial in part of Plaintiff’s First Motion due to

 technical defects deprived Plaintiff of a ruling on the merits that potentially

 could deprive Plaintiff of evidence to which he would otherwise be entitled.

 Accordingly, the Motion for Reconsideration shall be granted, in part, for

 these reasons. The Court’s consideration of the First Motion regarding the



 (Doc. 25 at 2.) The parties are advised that future failure to comply with the
 mandates of Local Rule 3.01(g) will likely result in an immediate denial of the
 sought relief for failure to follow the Local Rules of this Court and the issuance of a
 show cause order.
                                             7
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 8 of 19 PageID 1938




 disputed requests for production is set forth below. Plaintiff’s Motion for

 Reconsideration is otherwise denied.

       IV.   Standard for Review of Motions to Compel

       Matters of discovery and evidence are committed to the discretion of

 the district court. Wu v. Thomas, 996 F.2d 271, 275 (11th Cir.1993); Lee v.

 Etowah County Bd. of Educ., 963 F.2d 1416, 1420 (11th Cir.1992). It is clear

 that the parties may obtain discovery:

       regarding any nonprivileged matter that is relevant to any
       party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action,
       the amount in controversy, the parties’ relative access to relevant
       information, the parties’ resources, the importance of the
       discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible
       in evidence to be discoverable.

 Fed. R. Civ. P. 26(b)(1). The rules “strongly favor full discovery whenever

 possible.” Farnsworth v. Procter & Gamble Co., 758 F.2d 1543, 1547 (11th

 Cir. 1985). “The discovery process is designed to fully inform the parties of

 the relevant facts involved in their case.” United States v. Pepper’s Steel &

 Alloys, Inc., 132 F.R.D. 695, 698 (S.D. Fla. Oct. 17, 1990) (citing Hickman v.

 Taylor, 329 U.S. 495, 501 (1947)). “The overall purpose of discovery under

 the Federal Rules is to require the disclosure of all relevant information so

 that the ultimate resolution of disputed issues in any civil action may be

 based on a full and accurate understanding of the true facts, and therefore
                                          8
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 9 of 19 PageID 1939




 embody a fair and just result.” Oliver v. City of Orlando, Case No. 6:06-cv-

 1671-Orl-31DAB, 2007 WL 3232227, at *1 (M.D. Fla. Oct. 31, 2007) (citing

 United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958)).

       Discovery is intended to operate with minimal judicial supervision.

 The Court becomes involved in discovery only when a dispute arises and one

 of the parties files a motion requiring judicial intervention. The Court

 expects a high degree of professionalism and cooperation in the discovery

 process, as is seen in the first section of the Handbook on Civil Discovery

 Practice in the United States District Court for the Middle District of Florida,

 where it states, “Discovery in this district should be practiced with a spirit of

 cooperation and civility.” Middle District Discovery (2021) at Section I(A)(1)

 (emphasis added).

       “A party objecting to a request for production must: (1) ‘state with

 specificity the grounds for objecting to the request, including the reasons;’ (2)

 ‘state whether any responsive materials are being withheld on the basis of

 that objection;’ and (3) ‘[a]n objection to part of a request must specify the

 part and permit inspection of the rest.’” Local Access, LLC v. Peerless

 Network, Inc., Case No. 6:17-cv-236-Orl-40TBS, 2018 WL 2938393, at *2

 (M.D. Fla. June 12, 2018) (quoting Fed. R. Civ. P. 34(b)(2)). “The rules leave

 no place for boilerplate style objections.” Id. (citations omitted).



                                         9
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 10 of 19 PageID 1940




       V.    Discussion of Motions to Compel

             (A.) Plaintiff’s First Motion (Doc. 37)

       Having granted the Motion for Reconsideration in part, the Court now

 reviews Plaintiff’s First Motion on the merits of Plaintiff’s challenges to

 Defendant’s responses and objections to Plaintiff’s requests for production.

       In essence, Plaintiff asserts Defendant’s responses to requests Nos. 1,

 2, 7, 10, 11, 12, 23, 26 and 27 contain improper boilerplate objections that

 should be overruled and nonsensical statements that Defendant is without

 knowledge of any documents that exist for disclosure, but should such

 documents be found “based on a reasonable search,” Defendant will

 supplement his responses and produce such non-privileged documents in

 Defendant’s care, custody or control. (Doc. 37 at 5.) Defendant counters that

 “he has responded to each of Plaintiff’s requests with the knowledge and

 information that is within his possession, custody and control and Plaintiff’s

 Motion is an attempt to dig for “documents that do not exist” and information

 which Defendant does not have. (Doc. 40 at 1.) Defendant contends his

 objections are “not boilerplate and are intended to protect” him. (Id. at 3.)

       The disputed requests for production seek: (1) All documents

 pertaining to any request for the creation the Works; (2) All documents

 pertaining to your acquisition of the Works; (7) All original and digital copies

 of the Mutilated Works in the Defendant’s possession or control; (10) All
                                        10
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 11 of 19 PageID 1941




 documents pertaining to the Auction; (11) All documents pertaining to any

 statements, written or spoken, made by Defendant with respect to Plaintiff;

 (12) All documents pertaining to any statement, written or spoken, made by

 Defendant with respect to the Mutilated Works, the Works, or any other

 original artwork created by Plaintiff; (23) All documents pertaining to

 communications regarding Plaintiff or the Works; (26) All documents

 pertaining to any communication about the Works; and (27) All documents

 pertaining to any communication about the Mutilated Works. (Doc. 37-2, 37-

 4, 37-6.) Plaintiff’s definitions and instructions provide:

             The word “document” shall include any writing, recording,
       electronically stored information or photograph in your actual or
       constructive possession, custody, care or control, which pertain
       directly or indirectly, in whole or in part, either to any of the
       subjects listed below or as to any other matter relevant to the
       issues in this action, or which are themselves listed below as
       specific documents, including, but not limited to: correspondence,
       memoranda, notes, messages, diaries, minutes, books, reports,
       charts, ledgers, invoices, computer printouts, microfilms, video
       tapes or tape recordings.

 (Doc. 37-2 at 4.) Plaintiff further refines the terms “document” and

 “electronically stored information” to have the “meanings given in the

 Federal Rules of Civil Procedure,” and instructs, in relevant part, “If any

 document request is objected to on the grounds of overbreadth, respond to the

 request as narrowed to conform with your objections.” (Id.)




                                        11
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 12 of 19 PageID 1942




          In responding to Plaintiff’s Request for Production of Documents,

 Defendant begins with a generic Preliminary Statement, raises twelve

 “General Objections,” one of which has four discreet subparts, and states

 three “Objections to Definitions.” (See Doc. 37-4.) Perhaps not surprisingly,

 Defendant objects to the “over breadth of the definition of ‘document.’” (Doc.

 37-4 at 6.) On page six of the Response, Defendant begins setting forth

 multiple standard, essentially boilerplate, objections to each of the first thirty

 (30) individual requests for production. As to requests 31 through 37,

 Defendant points out the parties agreed in their Case Management Report to

 limit the number of document requests to 30 and uses that agreement to

 decline to respond or provide any documents. (See Doc. 37-4; see also Doc. 15

 at 8.)

          In responding to requests for production numbers 1, 2, 7, 10, 11, 12, 23,

 26, and 27, “Defendant incorporates by reference and reiterates the General

 Objections and Objections to the Definitions,” he “further objects to each

 request to the extent it calls for documents and/or information that are

 protected by the attorney-client privilege, work product doctrine or other

 applicable privilege or immunity,” and “objects to [each] request as vague,

 ambiguous, overly broad, unduly burdensome and not proportional to the

 Plaintiff’s needs in this case.” (See Doc. 37-4; see also Doc. 37-6.)



                                         12
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 13 of 19 PageID 1943




       A privilege log does not appear to have been produced by Defendant in

 response to any of the sought discovery. Thus, the Court sees no basis for the

 objection of “attorney-client privilege, work product doctrine or other

 applicable privilege or immunity” to the disputed requests. See Local Access,

 LLC, 2018 WL 2938393, at * 3-5 (noting without a privilege log the party

 seeking to avoid production of discovery cannot hide behind the work product

 doctrine or attorney client privilege to withhold documents). Without

 production of a privilege log, Defendant may not decline to produce

 responsive documents.

       “Objections that discovery is vague, overbroad, or unduly burdensome

 standing alone without explanation are meaningless.” Houston Specialty Ins.

 Co. v. Titleworks of Southwest Florida Inc., Case No. 2:15-cv-219-FtM-

 29MRM, 2016 WL 7130939, at *2 (M.D. Fla. Jul. 19, 2016) (citations omitted).

 Such objections are boilerplate and frequently, if not always, border on a

 frivolous response to discovery requests. See Steed v. EverHome Mortgage

 Co., 308 F.App’x 364, 371 (11th Cir. 2009); Houston Specialty Ins. Co., 2016

 WL 7130939, at *2. In the matter presently before the Court, Defendant

 claims each disputed request for production is vague, ambiguous, overly

 broad, and unduly burdensome.

       Defendant attempts to add specificity to his objections by asserting that

 “all” of whatever is requested actually makes the request vague, ambiguous,
                                        13
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 14 of 19 PageID 1944




 overly broad, unduly burdensome and outside Plaintiff’s needs for discovery.

 The word “all” apparently connotates something so vast Defendant cannot

 separate the adjective from the subject matter in these disputed requests for

 production. Request 7 seeks “all original and digital copies.” (Doc. 37-4 at

 10.) Requests 1, 2, 10, 11, 12, 23, 26, and 27 seek “all documents.”

       Defendant asserts each request is objectionable because it seeks

 “all” of something. If the “something” is not relevant to this particular

 litigation, it falls outside of the “all” in the sought documents, including

 original or digital copies. Moreover, the subjects of the individual

 requests are self-limiting in many ways. For example, the Mutilated

 Works did not exist before the alleged shooting of the paintings in

 dispute.

       As to requests 7, 10, 11, and 12, Defendant further objects to the

 extent that the request is within the public domain and easily

 accessible to the Plaintiff. Defendant does not, however, identify the

 public domain sources, nor does he indicate in what manner Plaintiff

 would have easy access to all the same responsive documents (including

 electronic media) as Defendant.

       In the original responses to the disputed requests, dated February 28,

 2020, Defendant repeats the blanket statement, “Subject to and without

 waiving the foregoing objections, Defendant will produce responsive, non-
                                         14
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 15 of 19 PageID 1945




 privileged documents in their [sic] care, custody or control based on a

 reasonable search.” (Doc. 37-4.) In the supplemental responses dated May 4,

 2020, Defendant adds these two blanket statements in answering requests 1,

 2, 7, 10, 23, 26 and 27, “At this time, Defendant is without knowledge of any

 documents responsive to this request. Should documents be discovered,

 Defendant will further supplement his answer to this request and provide

 such documents to the Plaintiff.” (Doc. 37-6.)

       The objections raised by Defendant are indeed boilerplate language

 that fails to identify what documents (including electronic media) exist

 within Defendant’s possession, custody or control. Further, Defendant’s

 statement that he is without knowledge of any responsive documents implies

 Defendant has no access to responsive documents, which the Court finds

 difficult to believe. Plaintiff’s inclusion of photographic images within the

 Consolidated Complaint and the exhibits to Plaintiff’s Opposition to

 Defendant’s Motion for Summary Judgment (Doc. 68) demonstrate Plaintiff

 has obviously obtained some documents responsive to the disputed requests

 from sources other than Defendant. It is hard for this Court to fathom how

 Defendant would not have any access to these same documents and more.

       Accordingly, Defendant’s objections are overruled. Defendant shall

 again supplement his responses to Plaintiff’s Requests for Production of

 Documents and shall provide all responsive documents in his possession,
                                        15
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 16 of 19 PageID 1946




 custody or control that have yet to be produced. Defendant shall specifically

 state whether there are or are not documents responsive to the requests, to

 the best of his knowledge and belief. Supplemental responses and responsive

 documents are due not later than ten (10) days after the entry of this Order.

             (B.) Plaintiff’s Second Motion (Doc. 51)

       After the Consolidated Complaint (Doc. 49) was filed on October 6,

 2020, Plaintiff propounded additional discovery requests for inspection and

 production on October 8, 2020. (See Doc. 51 at 1.) Dissatisfied with three of

 Defendant’s responses to the requests for inspection and production, Plaintiff

 filed the Second Motion on November 13, 2020. 3 In the Second Motion,

 Plaintiff’s requests numbered 14, 15 and 16 seek discovery of financial

 materials from Defendant. (Doc. 51, Ex. 2, pp. 14-16.) Defendant objected to

 the Second Motion, claiming the sought discovery is untimely and beyond the

 scope of the Court’s discovery extension set forth in the Amended Scheduling

 Order. (See generally Doc. 54.) In Defendant’s Second Response, he asserts

 Plaintiff brought the Second Motion to harass him into providing “overbroad

 and unduly burdensome financial discovery that [is] completely unrelated

 and irrelevant to Leveille II,” which Defendant contends are the only claims




 3The Court notes Defendant did not object to these additional requests for
 production as exceeding the agreed upon 30 per side.
                                        16
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 17 of 19 PageID 1947




 contemplated for discovery under the Amended Scheduling Order. (Id. at 2-

 3.)

       As an initial matter, the Court finds no merit in Defendant’s argument

 that the Amended Scheduling Order extended the discovery deadline solely

 for purposes of obtaining discovery related to Plaintiff’s copyright

 infringement claims that were originally set forth in Leveille II. In ruling on

 the motion to consolidate the two cases, the District Judge specifically

 considered Plaintiff’s request to enlarge discovery and Defendant’s objection

 to allowing additional discovery under Leveille I. (Court Order, Doc. 45 at 3.)

 The Court rejected Defendant’s position, finding “good cause to vacate” the

 original scheduling order and issue an amended order that “extends the

 current deadlines and allows for further discovery into Defendant’s

 Counterclaim and the copyright claim alleged in Leveille II.” (Id. emphasis

 added.) If the District Judge had wanted to limit the subject matter for

 discovery under the new deadline, he would have so stated.

       The parties do not dispute the enlarged discovery deadline expired on

 November 9, 2020. Neither do the parties dispute that Defendant served his

 objections and responses to Plaintiff’s Consolidated Discovery Requests on

 November 9, 2020, which fell within the time period allowed under the

 Federal Rules of Civil Procedure. Nonetheless, the parties are charged with

 being ever mindful of all applicable rules of procedure and orders of the
                                        17
Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 18 of 19 PageID 1948




 Court. In this instance, the Court did not merely extend previously

 established deadlines, it issued the “Amended Case Management and

 Scheduling Order” (Doc. 48) that fully describes what the parties must expect

 regarding discovery matters and the discovery deadline.

       Specifically, paragraph 2 states:

              With respect to discovery matters, the date set forth
       above is the final date discovery shall be completed. All
       requests and motions pertaining to discovery shall be filed
       promptly so that the discovery desired will be due prior to
       the completion date. Specifically, motions to compel
       brought pursuant to Rule 37 must be filed no later than the
       close of discovery. The parties should be aware that a
       stipulation to the continuance of discovery anticipates no
       discovery disputes. Therefore, this Court will not hear
       discovery disputes arising during the stipulated
       continuance. The parties are further advised that any
       extension of discovery will not result in an extension of the
       dispositive motion filing deadline or other pretrial or trial
       dates except upon order of the Court. If promptly raised,
       the deadline for amending pleadings is subject to extension
       based on new discovery or other good cause.

 (Doc. 48 at 2.) Thus, Defendant’s argument that Plaintiff’s Second Motion

 should be denied for lack of timeliness is well taken. Plaintiff has had ample

 time since the inception of this case to seek the financial discovery to which

 he would be entitled during the discovery phase. Moreover, Plaintiff has had

 ample time to request an extension of the discovery period, or an

 enlargement of the permitted number of requests for production. Neither




                                        18
 Case 3:19-cv-00908-BJD-MCR Document 78 Filed 04/19/21 Page 19 of 19 PageID 1949




   step was taken. Therefore, the Court will deny Plaintiff’s Second Motion as

   untimely.

         VI.    Conclusion

         In summation, and for the reasons stated herein, it is hereby

       ORDERED:

(1.)   Plaintiff’s Motion for Reconsideration (Doc. 74) is GRANTED in part

       and DENIED in part as set forth in this Order. Accordingly, the Court’s

       Order dated March 5, 2021 (Doc.73) is withdrawn to the extent it

       denied Plaintiff’s First Motion (Doc. 37) regarding the disputed

       requests for production for a technical deficiency and replaced

       with the rulings on the merits set forth in Section V(A).

(2.)   Plaintiff’s Second Motion (Doc. 51) is DENIED.

       DONE AND ORDERED at Jacksonville, Florida, on April 19, 2021.




   Copies to:

   Counsel of Record




                                        19
